DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/315,036 filed on 1/3/2019 and is a 371 of PCT/US2016/043180 filed on 07/20/2016.
Response to Amendment
This office action is in response to the amendments submitted on 5/16/2022 wherein claims 1-17 and 19-10 are pending and ready for examination. Claim 18 has been canceled, no new claims have been added.
Claim Objections
Claims 17 and 20 are objected to because of the following informalities: the claims include numerical references of no meaning or weight rather confuse the claimed language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0275701 A1, Foss et al, hereinafter referenced as Foss in view of US 6,731,450 B1, Codilian et al, hereinafter referenced as Codilian and further in view of US 2013/0333484 A1, Henry et al, hereinafter referenced as Henry. 
As to independent claim 1, Foss teaches “A method for determining and employing test tone levels during a meter verification, the method comprising: calculating an electrical resistance of a coil wire of a driver, the coil wire receiving a plurality of drive currents;” ([abstract] and fig 1-3, wherein the flowmeter and related electronics and parameters are disclosed and wherein the temperature of the drive coil is determined “provide a temperature output indicative of temperature of the drive coil based upon an electrical parameter of the drive coil.”, see fig 3, [0016-0017] “drive current”, “emf”, see the currents of the two coils 122. Moreover, [0033] and claim 14 wherein the resistance is calculated. Moreover, [0042] and claim 26 the diagnostics is provided which reads on “meter verification”. Furthermore, [0033] and [0037] wherein the calculation is applied for each “particular line size”, i.e. the plurality of currents is taken out of the plurality of coils of fig 2 and fig 4A; “The coil resistance in FIG. 7 was predicted by calculating a linear fit of the last five measurements. This fit was then projected fifteen measurement points into the future to provide predicted temperature.”; “each particular line size”.)
Foss is silent in regards to calculating “a maximum sensor current (MSC) using the electrical resistances the maximum sensor current (MSC) being the maximum current a drive amplifier can deliver to the coil wire.
Codilian teaches “calculating an electrical resistance of a coil wire of a driver, the coil wire receiving a plurality of drive currents;” ([abstract] “an actuator control system that measures the temperature of an actuator coil”; “the control system obtains a measurement of the coil by successively approximating the resistance of the coil until an estimated back emf component of the voltage across the coil.” Moreover, col 4 lines 6-33, “estimating the temperature of an actuator coil ….. comprises developing a first parameter indicative of a resistive component of the voltage across the actuator coil, developing a second parameter indicative of a current flowing through the actuator coil, combining the first and second parameters to obtain an estimate of the resistance of the actuator coil, and extracting the temperature of the actuator coil from the estimated resistance of the actuator coil”. Furthermore, col 6 lines 20-36 wherein the plurality of currents is disclosed “forward and reverse currents”. Also see col 16 lines 10-20 “the currents flowing through the coil”. Moreover, col 7 lines 66 and its span on col 8, wherein the repeated samplings reads on “currents”.)
Codilian teaches “calculating a maximum sensor current (MSC) using the electrical resistances the maximum sensor current (MSC) being the maximum current a drive amplifier can deliver to the coil wire;” (Moreover, fig 4 wherein the current to be passed through the preamp 93, which reads on “drive amplifier”, to coil 44 as in col 9 line 40-57.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).
Foss is silent in regards to measuring the plurality of drive currents during an appropriate period of time and averaging the plurality of drive currents.
Codilian teaches “measuring the plurality of drive currents during an appropriate period of time;” (col 6 lines 5-36 “starting at T0 and ending at t1”; “t3 – t0”.)
Codilian teaches “averaging the plurality of drive currents;” (col 10 lines 16- 46 “average current” also see col 2 lines 7-13, wherein the current is taken either instantaneously or averaged.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).
Foss as modified by Codilian is silent in regards to calculating a buffer value using the average of plurality of drive current.
Henry teaches  “calculating a buffer value using the average of the plurality of drive currents;” ([0046] “may control the drive signal to maintain an amplitude of the sensor signal at a fixed setpoint, reduce the fixed setpoint when the drive signal exceeds a first threshold level, and increase the fixed setpoint when the drive signal is less than a second threshold level and the fixed setpoint is less than a maximum permitted value for the setpoint.” In light of the specification, the buffer value is the standard deviation of the currents.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of implementing standard deviation of Henry to the error determination of (Codilian col 16 lines 20-36) by implementing well-known mathematical/ statistical technique would provide the expected results (KSR), yet with improved results as such technique provides noise reduction as in ([0349] Henry).
Foss is silent in regards to and calculating a test tone level of a test tone using the maximum sensor current (MSC) and the buffer value.
Codilian as modified by Henry teaches “and calculating a test tone level of a test tone using the maximum sensor current (MSC) and the buffer value.” (Col 12 lines11-28 and lines 65- col 13 lines 1-9, and fig 9-10, and col 13 lines 58 and its span on col 14, wherein the maximum sensing current is determined “extracts a measurement of the saturated current flowing through the coil 44 from the sampled voltage across the sense resistor 120 by dividing the sampled voltage across the sense resistor 120 by the stored resistance of the sense resistor 120.” Wherein saturated current reads on “maximum current” as in col 13 lines 48-57, “the maximum current is the saturated current”. Moreover, col 16 lines 20-36 the offset error to be determined and removed, wherein such error could be determined using the standard deviation/ buffer value of Henry as explained above.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian as modified to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).

As to independent claim 10, Foss teaches “A method of performing temperature compensation of a test tone amplitude during meter verification in a flow meter comprising: calculating an electrical resistance using one of a curve-fit of test data and the known resistance change of a coil wire of a driver with temperature, the coil wire receiving a plurality of drive currents;” ([abstract] and fig 1-3, wherein the flowmeter and related electronics and parameters are disclosed and wherein the temperature of the drive coil is determined “provide a temperature output indicative of temperature of the drive coil based upon an electrical parameter of the drive coil.”, see fig 3, [0016-0017] “drive current”, “emf”, see the currents of the two coils 122. Moreover, [0014] “to provide temperature compensation”, see [0031-0033]. Moreover, [0042] and claim 26 the diagnostics is provided which reads on “meter verification”. Furthermore, [0033] and [0036-0037] wherein the calculation is applied for each “particular line size”, i.e. the plurality of currents is taken out of the plurality of coils of fig 2 and fig 4A; “The coil resistance in FIG. 7 was predicted by calculating a linear fit of the last five measurements. This fit was then projected fifteen measurement points into the future to provide predicted temperature.”; “each particular line size”.)
Foss is silent in regards to calculating a maximum sensor current (MSC) using the electrical resistance, maximum voltage and an EMF voltage, the maximum sensor current (MSC) being the maximum current a drive amplifier can deliver to the coil wire.
Codilian teaches “calculating a maximum sensor current (MSC) using the electrical resistance, maximum voltage and an EMF voltage, the maximum sensor current (MSC) being the maximum current a drive amplifier can deliver to the coil wire;” (col 12 lines11-28 and lines 65- col 13 lines 1-9, and fig 9-10, and col 13 lines 58 and its span on col 14, wherein the maximum sensing current is determined “extracts a measurement of the saturated current flowing through the coil 44 from the sampled voltage across the sense resistor 120 by dividing the sampled voltage across the sense resistor 120 by the stored resistance of the sense resistor 120.” Wherein saturated current reads on “maximum current” as in col 13 lines 48-57, “the maximum current is the saturated current”. Moreover, fig 4 wherein the current to be passed through the preamp 93, which reads on “drive amplifier”, to coil 44 as in col 9 line 40-57. Moreover, [abstract] “an actuator control system that measures the temperature of an actuator coil”; “the control system obtains a measurement of the coil by successively approximating the resistance of the coil until an estimated back emf component of the voltage across the coil.” Moreover, col 4 lines 6-33, “estimating the temperature of an actuator coil ….. comprises developing a first parameter indicative of a resistive component of the voltage across the actuator coil, developing a second parameter indicative of a current flowing through the actuator coil, combining the first and second parameters to obtain an estimate of the resistance of the actuator coil, and extracting the temperature of the actuator coil from the estimated resistance of the actuator coil”. Furthermore, col 6 lines 20-36 wherein the plurality of currents is disclosed “forward and reverse currents”. Also see col 16 lines 10-20 “the currents flowing through the coil”. Moreover, col 7 lines 66 and its span on col 8, wherein the repeated samplings reads on “currents”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).
Foss is silent in regards to measuring the plurality of drive currents during an appropriate period of time and averaging the plurality of drive currents.
Codilian teaches “measuring the plurality of drive currents for an appropriate period of time;” (col 6 lines 5-36 “starting at T0 and ending at t1”; “t3 – t0”.)
Codilian teaches “averaging the plurality of drive currents;” (col 10 lines 16- 46 “average current” also see col 2 lines 7-13, wherein the current is taken either instantaneously or averaged.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).
Foss as modified by Codilian is silent in regards to calculating a buffer value using the average of plurality of drive current.
Henry teaches “calculating a buffer value using the average of the drive currents;” ([0046] “may control the drive signal to maintain an amplitude of the sensor signal at a fixed setpoint, reduce the fixed setpoint when the drive signal exceeds a first threshold level, and increase the fixed setpoint when the drive signal is less than a second threshold level and the fixed setpoint is less than a maximum permitted value for the setpoint.” In light of the specification, the buffer value is the standard deviation of the currents.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of implementing standard deviation of Henry to the error determination of (Codilian col 16 lines 20-36) by implementing well-known mathematical/ statistical technique would provide the expected results (KSR), yet with improved results as such technique provides noise reduction as in ([0349] Henry).
Foss is silent in regards to and calculating a test tone level of a test tone using the maximum sensor current (MSC) and the buffer value.
Codilian as modified by Henry teaches “calculating a test tone level of a test tone using the maximum sensor current (MSC) and the buffer value.” (Col 12 lines11-28 and lines 65- col 13 lines 1-9, and fig 9-10, and col 13 lines 58 and its span on col 14, wherein the maximum sensing current is determined “extracts a measurement of the saturated current flowing through the coil 44 from the sampled voltage across the sense resistor 120 by dividing the sampled voltage across the sense resistor 120 by the stored resistance of the sense resistor 120.” Wherein saturated current reads on “maximum current” as in col 13 lines 48-57, “the maximum current is the saturated current”. Moreover, col 16 lines 20-36 the offset error to be determined and removed, wherein such error could be determined using the standard deviation/ buffer value of Henry as explained above.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian as modified to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).

As to independent claim 17, Foss teaches “A meter electronics (20) for dynamically optimizing maximum sensor current (MSC) in a flow meter, comprising: an interface (301) for receiving a plurality of temperature (321) values and corresponding electrical resistance (322) values, sensor current (323), maximum voltage (324), EMF voltage (325) and drive currents (326);” (fig 6-7 and [0035-0037] wherein the illustrated continuous temperature change versus time and its corresponding resistance values reads on “dynamically optimizing”. Although the maximum current has not been expressly disclosed, yet one of ordinary skill in the art would contemplate that the limits of the temperature of [0020] is related to the current limits/max, i.e. by controlling the performance in response to the variation of the temperature which leads in variation to resistance values, results in controlling the limits of the electrical parameters related to the resistance values i.e. the current and voltage. Moreover, [0042] the communication bus and techniques used to transmit and receive data reads on “interface”, see fig 3. Moreover, [0035-0038] and figs 5-7 wherein the resistance values corresponding to temperature values via a plurality of readings are illustrated, also see fig 3. Moreover, [0017] the drive current is disclosed. Furthermore, fig 3 and [0016-0018], the EMF is disclosed. See [0003-004] “sensed voltage”; “sensed electrical potential”.)
Foss does not expressly mention maximum sensor current (MSC) and sensor current (323), maximum voltage.
Codilian teaches “maximum sensor current (MSC) and sensor current (323), maximum voltage”. (col 12 lines11-28 and lines 65- col 13 lines 1-9, and fig 9-10, and col 13 lines 58 and its span on col 14, wherein the maximum sensing current is determined “extracts a measurement of the saturated current flowing through the coil 44 from the sampled voltage across the sense resistor 120 by dividing the sampled voltage across the sense resistor 120 by the stored resistance of the sense resistor 120.” Wherein saturated current reads on “maximum current” as in col 13 lines 48-57, “the maximum current is the saturated current”. Moreover, [abstract] wherein “monitoring the current and/or voltage” reads on “sensor current”. Moreover, col 7 lines 24-43 and lines 66 and its span on col 8, the maximum voltage is obtained when the emf value is zero.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).
Foss as modified teaches “a storage system (320) for storing and retrieving the plurality of temperature (321) values and the corresponding electrical resistance (322) values, sensor current (323), maximum voltage (324), EMF voltage (325) and drive currents (326); and a processing system (310) for measuring a plurality of drive currents (326)” ([0017] “memory”, wherein the stored data provided the relationships illustrated in figs 5-7. See the above rejection. Moreover, fig 1 and 3and [0017] the process is applied via program instructions implemented by the processor of fig 1. Furthermore, [0033] and [0037] wherein the calculation is applied for each “particular line size”, i.e. the plurality of currents is taken out of the plurality of coils of fig 2 and fig 4A; “The coil resistance in FIG. 7 was predicted by calculating a linear fit of the last five measurements. This fit was then projected fifteen measurement points into the future to provide predicted temperature.”; “each particular line size”.)
Foss is silent in regards to an appropriate period of time and for performing calculations using the interface (301).
Codilian teaches “a processing system (310) for measuring a plurality of drive currents (326) for an to an appropriate period of time and for performing calculations using the interface (301).” Codilian teaches “measuring the plurality of drive currents during an appropriate period of time;” (col 6 lines 5-36 “starting at T0 and ending at t1”; “t3 – t0”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).
Foss as modified teaches “the calculation comprising: extrapolation calculations using the plurality of temperature (321) values and the corresponding electrical resistance (322) values and produce an optimal resistance;” ([0036-0037] and figs 5-7 wherein curve fitting process leads to extrapolating the optimum resistance. Furthermore, [0033] and [0036-0037] wherein the calculation is applied for each “particular line size”, i.e. the plurality of currents is taken out of the plurality of coils of fig 2 and fig 4A; “The coil resistance in FIG. 7 was predicted by calculating a linear fit of the last five measurements. This fit was then projected fifteen measurement points into the future to provide predicted temperature.”; “each particular line size”. Moreover, [0014] “to provide temperature compensation”, see [0031-0033].)
Foss is silent to maximum sensor current calculations using the electrical resistance (322), a maximum voltage and an EMF voltage computed; averaging the plurality of drive currents (326)
Codilian teaches “maximum sensor current calculations using the electrical resistance (322), a maximum voltage and an EMF voltage computed; averaging the plurality of drive currents (326);” col 12 lines11-28 and lines 65- col 13 lines 1-9, and fig 9-10, and col 13 lines 58 and its span on col 14, wherein the maximum sensing current is determined “extracts a measurement of the saturated current flowing through the coil 44 from the sampled voltage across the sense resistor 120 by dividing the sampled voltage across the sense resistor 120 by the stored resistance of the sense resistor 120.” Wherein saturated current reads on “maximum current” as in col 13 lines 48-57, “the maximum current is the saturated current”. Moreover, fig 4 wherein the current to be passed through the preamp 93, which reads on “drive amplifier”, to coil 44 as in col 9 line 40-57. Moreover, col 10 lines 16- 46 “average current” also see col 2 lines 7-13, wherein the current is taken either instantaneously or averaged.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).
Foss as modified by Codilian is silent in regards to calculating a buffer value of the drive current.
Henry teaches “buffer value calculations using the average of the drive currents (326) in the processing system (310);” ([0046] “may control the drive signal to maintain an amplitude of the sensor signal at a fixed setpoint, reduce the fixed setpoint when the drive signal exceeds a first threshold level, and increase the fixed setpoint when the drive signal is less than a second threshold level and the fixed setpoint is less than a maximum permitted value for the setpoint.” In light of the specification, the buffer value is the standard deviation of the currents.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of implementing standard deviation of Henry to the error determination of (Codilian col 16 lines 20-36) by implementing well-known mathematical/ statistical technique would provide the expected results (KSR), yet with improved results as such technique provides noise reduction as in ([0349] Henry).
Foss is silent in regards to and calculating a test tone level of a test tone using the maximum sensor current (MSC).
Codilian as modified by Henry teaches “and test tone calculation level using the maximum sensor current (MSC).” (Col 12 lines11-28 and lines 65- col 13 lines 1-9, and fig 9-10, and col 13 lines 58 and its span on col 14, wherein the maximum sensing current is determined “extracts a measurement of the saturated current flowing through the coil 44 from the sampled voltage across the sense resistor 120 by dividing the sampled voltage across the sense resistor 120 by the stored resistance of the sense resistor 120.” Wherein saturated current reads on “maximum current” as in col 13 lines 48-57, “the maximum current is the saturated current”. Moreover, col 16 lines 20-36 the offset error to be determined and removed, wherein such error could be determined using the standard deviation/ buffer value of Henry as explained above.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian as modified to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).

As to claim 2, Foss as modified teaches “wherein calculating an electrical resistance further comprises using a curve-fit of test data.” ([0036-0037])

As to claim 3, Foss as modified teaches “wherein calculating an electrical resistance further comprises using the known resistance change of the coil wire with temperature.” ([0034-0037] and figs 5-6)


As to claims 4 and 12, Foss as modified teaches the limitations of claims 1 and 10 respectively above.
Foss is silent in regards to “wherein calculating the maximum sensor current (MSC) comprises using the formula: 
    PNG
    media_image1.png
    90
    286
    media_image1.png
    Greyscale
where: Vm,, is the maximum voltage supplied by an amplifier; Vemf is a back electro-motive force of the driver; Xrf is a reduction factor for a drive set-point used during meter verification; RT is an electrical resistance.” 
Codilian teaches “wherein calculating the maximum sensor current (MSC) comprises using the formula: 
    PNG
    media_image1.png
    90
    286
    media_image1.png
    Greyscale
where: Vm,, is the maximum voltage supplied by an amplifier; Vemf is a back electro-motive force of the driver; Xrf is a reduction factor for a drive set-point used during meter verification; RT is an electrical resistance.” (col 12 lines11-28 and lines 65- col 13 lines 1-9, and fig 9-10, and col 13 lines 58 and its span on col 14, wherein the maximum sensing current is determined “extracts a measurement of the saturated current flowing through the coil 44 from the sampled voltage across the sense resistor 120 by dividing the sampled voltage across the sense resistor 120 by the stored resistance of the sense resistor 120.” Wherein saturated current reads on “maximum current” as in col 13 lines 48-57, “the maximum current is the saturated current”. Moreover, fig 4 wherein the current to be passed through the preamp 93, which reads on “drive amplifier”, to coil 44 as in col 9 line 40-57. Moreover, col 16 lines 10-52 wherein the back emf and the reduction factor used to reduce the offset error is disclosed “reduction off set error”. Furthermore, col 10 lines 47 and its span of col 11 wherein the “saturated”/ maximum voltage is disclosed; “the output voltage will become saturated and the resulting output current, known as the saturated output current, has a magnitude less than the commanded current value”; also see col 12 lines 56- col 13 lines 1-9 and lines 41-57. One of ordinary skill in the art would acknowledge that plugging all the parameters of (maximum voltage, back emf and reduction point to determine the maximum voltage is within the skills applied by one of ordinary skill in the art.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).

As to claims 5, 13 and 19, Foss as modified teaches the limitations of claims 1, 10 and 17 respectively above.
Foss is silent in regards to “wherein the buffer value is calculated using the formula: Buffer Value = xptl (MSC - iDrive); where: iDrive is a drive current for the driver; and xptl,is a reduction factor for drive set-point used during meter verification.”
Codilian teaches “wherein the buffer value is calculated using the formula: Buffer Value = xptl (MSC - iDrive); where: iDrive is a drive current for the driver; and xptl,is a reduction factor for drive set-point used during meter verification.” (col 3 lines 49-64 wherein the current to be adjusted, and wherein such adjustment is by reducing the current in a controlled manner and by an adjustable factor as in col 4 lines 14-33, see [abstract]. Thus, the controlled maximum and driver current reads on the “Buffer value”. One of ordinary skill in the art would contemplate that plugging the parameters in an equation to get the controlled current values, is within the skills of one of ordinary skill in the art.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of determining electrical resistor and ultimately temperature of a coil within a system of Codilian to the resistance/ temperature determination of Foss in order to provide the desired results yet with higher accuracy, reliability and inexpensive implementation (Codilian col 3 lines 26-32).

As to claims 6 and 14, Foss as modified teaches the limitations of claims 1 and 10 respectively above.
Foss is silent in regards to “wherein the buffer value is calculated using the formula: Buffer Value = xndevσ. where: xndev is a factor of the standard deviation of the drive current; and σ is a standard deviation.”
Henry teaches “wherein the buffer value is calculated using the formula: Buffer Value = xndevσ. where: xndev is a factor of the standard deviation of the drive current; and σ is a standard deviation.”  ([0046] “may control the drive signal to maintain an amplitude of the sensor signal at a fixed setpoint, reduce the fixed setpoint when the drive signal exceeds a first threshold level, and increase the fixed setpoint when the drive signal is less than a second threshold level and the fixed setpoint is less than a maximum permitted value for the setpoint.”. Moreover, [0294] “The corresponding standard deviation has been reduced by a factor of approximately 6.”; [0342] “while still producing an overall reduction in the phase difference (i.e., SV.sub.2-SV.sub.1) standard deviation by a factor of 1.26”, also see [0349] and [0359-0361]. Moreover, One of ordinary skill in the art would contemplate that plugging the parameters in an equation to get the controlled current values, is within the skills of one of ordinary skill in the art.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of implementing standard deviation of Henry to the error determination of (Codilian col 16 lines 20-36) by implementing well-known mathematical/ statistical technique would provide the expected results (KSR), yet with improved results as such technique provides noise reduction as in ([0349] Henry).

As to claims 7 and 11, Foss as modified teaches the limitations of claims 1 and 10 respectively above.
Foss is silent in regards to “wherein the test tone level is calculated by the formula: Test Tone Level = MSC - iDrive - Buffer Value; where: iDrive is a drive current for the driver.” 
Codilian teaches “wherein the test tone level is calculated by the formula: Test Tone Level = MSC - iDrive - Buffer Value; where: iDrive is a drive current for the driver.” (col 3 lines 49-64 wherein the current to be adjusted, and wherein such adjustment is by reducing the current in a controlled manner and by an adjustable factor as in col 4 lines 14-33, see [abstract]. Thus, the controlled maximum and driver current provides test tone level. One of ordinary skill in the art would contemplate that plugging the parameters in an equation to get the controlled current values, is within the skills of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of implementing standard deviation of Henry to the error determination of (Codilian col 16 lines 20-36) by implementing well-known mathematical/ statistical technique would provide the expected results (KSR), yet with improved results as such technique provides noise reduction as in ([0349] Henry).

As to claims 8 and 15, Foss as modified teaches the limitations of claims 1 and 10 respectively above.
Foss is silent in regards to “wherein if the test tone level is negative, then the meter verification will abort due to unstable process conditions.”
Henry teache “wherein if the test tone level is negative, then the meter verification will abort due to unstable process conditions.” ([0011] if having only positive feedback the value of testing current will keep increasing, which will be higher than the threshold i.e. when we subtracted from the threshold the value will become negative i.e. beyond control, i.e. the gain should then become zero, i.e. the process to stop (when multiplying the feedback with gain=0 [0147]) and wait until stability takes place, in order to control the process, [0470] “stalling”, [0482] “hold signal data”. Also see [0147])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of implementing negative feedback of Henry to the process of the control system of Foss as modified in order to provide a controlled process ([0470] Henry).

As to claims 9 and 16, Foss as modified teaches the limitations of claims 1 and 10 respectively above.
Foss is silent in regards to “wherein if the test tone level is positive, then the recently calculated maximum sensor current (MSC) and tone level values are written into the appropriate registers and meter verification is initiated.” 
Henry teaches wherein if the test tone level is positive, then the recently calculated maximum sensor current (MSC) and tone level values are written into the appropriate registers and meter verification is initiated. ([0011] negative feedback (feedback control) is applied in order to control the process, wherein when the correction is applied, i.e. the output value is always within a defined range i.e. less than the threshold i.e. when the output is subtracted from the threshold the value is positive and the process is under control, see [0304], and [0383] “feedback control”. Also [0458], and [0518], in the positive feedback if the process is under control within the permitted set-points, then the samples are stored which reads on “written to appropriate register”. Knowing that the storing approach is applicable to positive feedback and negative feedback, as long as the signal is within the desired threshold/ range; also knowing that the feedback could be positive or negative based on the gain as in [0207]. Moreover, [0371] and [0383] wherein performance improvement within the desired range reads on “performance verification”, see [0409].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of implementing negative feedback of Henry to the process of the control system of Foss as modified in order to provide a controlled process ([0470] Henry).

As to claim 20, recites analogous limitations to claim 8+9 above and is therefore rejected on the same premise.
Response to Arguments
Based on the amendments provided, the 101 rejection has been withdrawn.
Applicant’s arguments have been considered but are moot because the new ground of rejection necessitated by the amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0177035 A1, Rovner et al, is directed to magnetic flowmeter, wherein the coil resistance is determined and wherein the effect of temperature has been applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/15/2022